EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Keith M Lim, Reg. No. 68,912 on January 14, 2021.
The claims are presented below in mark-up form indicating amendments and changes being made in the Examiner’s amendment. 
Only the claims presented below are being amended in this Examiner’s Amendment, with all other claims being in final form as presented in the Amendment filed November 13, 2020, entered by way of the RCE filed on December 7, 2020.

1.	An intelligent playing method based on preference feedback, the method comprising:
receiving voice feedback on currently played multimedia from a user;
obtaining a precondition for the voice feedback, wherein the voice feedback comprises positive feedback and negative feedback, and the precondition refers to a playing instruction for triggering playing of current multimedia, and comprises random-based play, multimedia-based on-demand play, leading-author-based on-demand play, tag-based on-demand play, and list-based on-demand play;

calculating, in response to the user intention indicating updating a currently played multimedia list, a similarity between multimedia in a multimedia database and the currently played multimedia; and
updating the currently played multimedia list based on the voice feedback and the similarity;
wherein the method is performed by at least one processor; and
wherein the updating the currently played multimedia list based on the voice feedback and the similarity comprises: updating the currently played multimedia list based on the voice feedback, the similarity, and the precondition comprising the random-based play, multimedia-based on-demand play, leading-author-based on demand play, tag-based on-demand play, and list-based on-demand play;
wherein the method further comprises: 
modifying, in response to the user intention indicating modifying the currently played multimedia list, the currently played multimedia list based on the voice feedback and the precondition; and/or switching, in response to the user intention indicating deleting the current multimedia, to next multimedia and deleting multimedia hit by the negative feedback from the currently played multimedia list;
wherein the modifying, in response to the user intention indicating modifying the currently played multimedia list, the currently played multimedia list comprises: 
modifying, in response to the negative feedback being negative feedback on a leading author of multimedia and the precondition being the multimedia-based on-demand play, current multimedia and follow-up multimedia in the currently played multimedia list using a preset number of popular multimedia by another leading author and of the same name as the multimedia hit by the negative feedback in the multimedia database, and deleting the multimedia hit by the negative feedback from the currently played multimedia list;
modifying, in response to the negative feedback being negative feedback on a leading author of multimedia and the precondition being the random-based play or the leading-author-based on-demand play, the current multimedia and the follow-up multimedia in the currently played multimedia list using a preset number of popular multimedia by a leading author other than the leading author involved in the negative feedback in the multimedia database, and deleting multimedia hit by the leading author involved in the negative feedback from the currently played multimedia list; and
modifying, in response to the negative feedback being negative feedback on a multimedia tag and the precondition being the leading-author-based on-demand play, the current multimedia and the follow-up multimedia in the currently played multimedia list using a preset number of popular multimedia having a tag of a current leading author and different from the multimedia tag involved in the negative feedback in the multimedia database, and deleting the multimedia hit by the multimedia tag involved in the negative feedback from the currently played multimedia list.
2.	The method according to claim 1, wherein the updating the currently played multimedia list based on the voice feedback and the similarity comprises:
the positive feedback, the multimedia in the multimedia database in a descending order based on the similarity to obtain a positive ranking list, and updating the currently played multimedia list using a preset number of popular multimedia in the positive ranking list based on the positive feedback; and
ordering, in response to the voice feedback being the negative feedback, the multimedia in the multimedia database in an ascending order based on the similarity to obtain a negative ranking list, and updating the currently played multimedia list using a preset number of popular multimedia in the negative ranking list based on the negative feedback.

3.	(Cancelled) 

4.	The method according to claim 1, wherein the updating the currently played multimedia list based on the voice feedback, the precondition and the similarity comprises:
ordering, in response to the voice feedback being the positive feedback, the multimedia in the multimedia database in a descending order based on the similarity to obtain a positive ranking list, and updating the currently played multimedia list using a preset number of popular multimedia in the positive ranking list based on the positive feedback and the precondition; and
ordering, in response to the voice feedback being the negative feedback, the multimedia in the multimedia database in an ascending order based on the similarity to 

5.	The method according to claim 4, wherein the updating the currently played multimedia list using a preset number of popular multimedia in the positive ranking list based on the positive feedback and the precondition comprises:
updating, in response to the positive feedback being positive feedback on multimedia or a leading author of multimedia and the precondition being the random-based play, the follow-up multimedia in the currently played multimedia list using the preset number of popular multimedia in the positive ranking list;
updating, in response to the positive feedback being positive feedback on a multimedia tag and the precondition being the random-based play, the follow-up multimedia in the currently played multimedia list using a preset number of popular multimedia having a tag identical to a positive feedback tag in the positive ranking list; and
updating, in response to the positive feedback being positive feedback on the multimedia tag and the precondition being the leading-author-based on-demand play, the follow-up multimedia in the currently played multimedia list preferentially using a preset number of popular multimedia by a current leading author and having a tag identical to the positive feedback tag in the positive ranking list.

updating, in response to the negative feedback being negative feedback on multimedia and the precondition being the random-based play or the multimedia-based on-demand play, the current multimedia and the follow-up multimedia in the currently played multimedia list using the multimedia hit by the negative feedback from the currently played multimedia list; and
updating, in response to the negative feedback being negative feedback on a multimedia tag and the precondition being the random-based play or the tag-based on-demand play, the current multimedia and the follow-up multimedia in the currently played multimedia list using a preset number of popular multimedia having a tag different from a negative feedback tag in the negative ranking list, and deleting the multimedia hit by the multimedia tag involved in the negative feedback from the currently played multimedia list.
7.	(Cancelled) 
8.	(Cancelled) 
9.	The method according to claim 1, wherein the switching, in response to the user intention indicating deleting the current multimedia, to next multimedia and deleting the multimedia hit by the negative feedback from the currently played multimedia list comprises: 
the negative feedback on multimedia and the precondition being the leading-author-based on-demand play, the tag-based on-demand play or interest-list-based on-demand play, to the next multimedia and deleting the multimedia hit by the negative feedback from the currently played multimedia list;
switching, in response to the voice feedback being the negative feedback on the leading author of multimedia and the precondition being the tag-based on-demand play or the interest-list-based on-demand play, to the next multimedia, and deleting the multimedia hit by the leading author involved in the negative feedback from the currently played multimedia list; and
switching, in response to the voice feedback being the negative feedback on the multimedia tag and the precondition being the multimedia-based on-demand play or the interest-list-based on-demand play, to the next multimedia, and deleting the multimedia hit by the tag involved in the negative feedback from the currently played multimedia list.
10.	An intelligent playing apparatus based on preference feedback, the apparatus comprising:
at least one processor; and
a memory storing instructions, which when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:
receiving voice feedback on currently played multimedia from a user;

analyzing a user intention based on the voice feedback and the precondition comprising the random-based play, multimedia-based on-demand play, leading-author-based on-demand play, tag-based on-demand play, and list-based on-demand play;
calculating, in response to the user intention indicating updating a currently played multimedia list, a similarity between multimedia in a multimedia database and the currently played multimedia; and
updating the currently played multimedia list based on the voice feedback and the similarity;
wherein the updating the currently played multimedia list based on the voice feedback and the similarity comprises: updating the currently played multimedia list based on the voice feedback, and the similarity, and the precondition comprising the random-based play, multimedia-based on-demand play, leading-author-based on-demand play, tag-based on-demand play, and list-based on-demand play;
wherein the operations further comprise: 
modifying, in response to the user intention indicating modifying the currently played multimedia list, the currently played multimedia list based on the voice feedback and the precondition; and/or switching, in response to the user intention indicating deleting the current multimedia, to next multimedia and deleting multimedia hit by the negative feedback from the currently played multimedia list;
wherein the modifying, in response to the user intention indicating modifying the currently played multimedia list, the currently played multimedia list comprises: 
modifying, in response to the negative feedback being negative feedback on a leading author of multimedia and the precondition being the multimedia-based on-demand play, current multimedia and follow-up multimedia in the currently played multimedia list using a preset number of popular multimedia by another leading author and of the same name as the multimedia hit by the negative feedback in the multimedia database, and deleting the multimedia hit by the negative feedback from the currently played multimedia list;
modifying, in response to the negative feedback being negative feedback on a leading author of multimedia and the precondition being the random-based play or the leading-author-based on-demand play, the current multimedia and the follow-up multimedia in the currently played multimedia list using a preset number of popular multimedia by a leading author other than the leading author involved in the negative feedback in the multimedia database, and deleting 
modifying, in response to the negative feedback being negative feedback on a multimedia tag and the precondition being the leading-author-based on-demand play, the current multimedia and the follow-up multimedia in the currently played multimedia list using a preset number of popular multimedia having a tag of a current leading author and different from the multimedia tag involved in the negative feedback in the multimedia database, and deleting the multimedia hit by the multimedia tag involved in the negative feedback from the currently played multimedia list.
11.	The apparatus according to claim 10, wherein the updating the currently played multimedia list based on the voice feedback and the similarity comprises:
ordering, in response to the voice feedback being the positive feedback, the multimedia in the multimedia database in a descending order based on the similarity to obtain a positive ranking list, and updating the currently played multimedia list using a preset number of popular multimedia in the positive ranking list based on the positive feedback; and
ordering, in response to the voice feedback being the negative feedback, the multimedia in the multimedia database in an ascending order based on the similarity to obtain a negative ranking list, and updating the currently played multimedia list using a preset number of popular multimedia in the negative ranking list based on the negative feedback.
12.	(Cancelled) 
13.	The apparatus according to claim 10, wherein the updating the currently played multimedia list based on the voice feedback, the precondition and the similarity comprises:
ordering, in response to the voice feedback being the positive feedback, the multimedia in the multimedia database in a descending order based on the similarity to obtain a positive ranking list, and updating the currently played multimedia list using a preset number of popular multimedia in the positive ranking list based on the positive feedback and the precondition; and
the negative feedback, the multimedia in the multimedia database in an ascending order based on the similarity to obtain a negative ranking list, and updating the currently played multimedia list using a preset number of popular multimedia in the negative ranking list based on the negative feedback and the precondition.
14.	The apparatus according to claim 13, wherein the updating the currently played multimedia list using a preset number of popular multimedia in the positive ranking list based on the positive feedback and the precondition comprises:
updating, in response to the positive feedback being positive feedback on multimedia or a leading author of multimedia and the precondition being the random-based play, the follow-up multimedia in the currently played multimedia list using the preset number of popular multimedia in the positive ranking list;
updating, in response to the positive feedback being positive feedback on a multimedia tag and the precondition being the random-based play, the follow-up multimedia in the currently played multimedia list using a preset number of popular multimedia having a tag identical to the tag involved in the positive feedback in the positive ranking list; and
updating, in response to the positive feedback being positive feedback on a multimedia tag and the precondition being the leading-author-based on-demand play, follow-up multimedia in the currently played multimedia list preferentially using a preset number of popular multimedia by a current leading author and having a tag identical to the tag involved in the positive feedback in the positive ranking list.

updating, in response to the negative feedback being negative feedback on multimedia and the precondition being the random-based play or the multimedia-based on-demand play, the current multimedia and the follow-up multimedia in the currently played multimedia list using the preset number of popular multimedia in the negative ranking list, and deleting a the multimedia hit by the negative feedback from the currently played multimedia list; and
updating, in response to the negative feedback being negative feedback on the multimedia tag and the precondition being the random-based play or the tag-based on-demand play, the current multimedia and the follow-up multimedia in the currently played multimedia list using a preset number of popular multimedia having a tag different from the tag involved in the negative feedback in the negative ranking list, and deleting the multimedia hit by the multimedia tag involved in the negative feedback from the currently played multimedia list.
16.	(Cancelled) 
17.	(Cancelled) 
18.	The apparatus according to claim 10, wherein the switching, in response to the user intention indicating deleting the current multimedia, to next multimedia and deleting the multimedia hit by the negative feedback from the currently played multimedia list comprises: 
the negative feedback on multimedia and the precondition being the leading-author-based on-demand play, the tag-based on-demand play or interest-list-based on-demand play, to the next multimedia and deleting the multimedia hit by the negative feedback from the currently played multimedia list;
switching, in response to the voice feedback being the negative feedback on the leading author of multimedia and the precondition being the tag-based on-demand play or the interest-list-based on-demand play, to the next multimedia, and deleting the multimedia hit by the leading author involved in the negative feedback from the currently played multimedia list; and
switching, in response to the voice feedback being the negative feedback on the multimedia tag and the precondition being the multimedia-based on-demand play or the interest-list-based on-demand play, to the next multimedia, and deleting the multimedia hit by the tag involved in the negative feedback from the currently played multimedia list.
19.	A non-transitory computer storage medium storing computer programs, wherein the programs, when executed by a processor, cause the processor to perform operations, the operations comprising:
receiving voice feedback on currently played multimedia from a user;
obtaining a precondition for the voice feedback, wherein the voice feedback comprises positive feedback and negative feedback, and the precondition refers to a playing instruction for triggering playing of current multimedia, and comprises random-based 
analyzing a user intention based on the voice feedback and the precondition comprising the random-based play, multimedia-based on-demand play, leading-author-based on-demand play, tag-based on-demand play, and list-based on-demand play;
calculating, in response to the user intention indicating updating a currently played multimedia list, a similarity between multimedia in a multimedia database and the currently played multimedia; and
updating the currently played multimedia list based on the voice feedback and the similarity;
wherein the updating the currently played multimedia list based on the voice feedback and the similarity comprises: updating the currently played multimedia list based on the voice feedback, the similarity, and the precondition comprising the random-based play, multimedia-based on-demand play, leading-author-based on-demand play, tag-based on-demand play, and list-based on-demand play;
wherein the operations further comprise: 
modifying, in response to the user intention indicating modifying the currently played multimedia list, the currently played multimedia list based on the voice feedback and the precondition; and/or switching, in response to the user intention indicating deleting the current multimedia, to next multimedia and deleting multimedia hit by the negative feedback from the currently played multimedia list;
wherein the modifying, in response to the user intention indicating modifying the currently played multimedia list, the currently played multimedia list comprises: 
modifying, in response to the negative feedback being negative feedback on a leading author of multimedia and the precondition being the multimedia-based on-demand play, current multimedia and follow-up multimedia in the currently played multimedia list using a preset number of popular multimedia by another leading author and of the same name as the multimedia hit by the negative feedback in the multimedia database, and deleting the multimedia hit by the negative feedback from the currently played multimedia list;
modifying, in response to the negative feedback being negative feedback on a leading author of multimedia and the precondition being the random-based play or the leading-author-based on-demand play, the current multimedia and the follow-up multimedia in the currently played multimedia list using a preset number of popular multimedia by a leading author other than the leading author involved in the negative feedback in the multimedia database, and deleting multimedia hit by the leading author involved in the negative feedback from the currently played multimedia list; and
modifying, in response to the negative feedback being negative feedback on a multimedia tag and the precondition being the leading-author-based on-demand play, the current multimedia and the follow-up multimedia in the currently played multimedia list using a preset number of popular multimedia having a tag of a current leading author and different from the multimedia tag involved in the negative feedback in the multimedia database, and deleting the multimedia hit by the multimedia tag involved in the negative feedback from the currently played multimedia list.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1, 10 and 19, and claims depending therefrom, the cited art of record does not, in any combination obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, teach or suggest the modifying limitations of the independent claims which are limited as modifying current multimedia and follow-up multimedia based on specific negative feedback regarding specific aspects of the multimedia, and a specific precondition, where the precondition refers to a playing instruction for triggering playing of current multimedia, and comprises a specific enumerated list of “random-based play, multimedia-based on-demand play, leading-author-based on-demand play, tag-based on-demand play, and list-based on-demand play,” and all other supporting limitations of the independent claims.
The closest prior art of record includes Orr, Scherzer, Willis and newly cited Malik, US 2008/0065693 A1.
Orr is directed towards modifying currently played multimedia play lists based on feedback which can be negative, but does not teach or suggest deleting multimedia hit by negative feedback from the currently played multimedia list. Orr also does not teach or suggest modifying a playlist from positive feedback, or a precondition consisting all of “random-based play, multimedia-based on-demand play, leading-author-based on-demand play, tag-based on-demand play, and list-based on-demand play.”
Scherzer teaches “random-based play, multimedia-based on-demand play, leading-author-based on-demand play, tag-based on-demand play, and list-based on-
Willis teaches removing multimedia from a candidate list when a user rates a multimedia item down, but Willis does not teach or suggest the modification of current and follow-up multimedia in the currently played multimedia list given the specific types of negative feedback in combination with the specific preconditions given in the present independent claims.
Malik is directed towards generating customized multimedia playlists using a variety of preconditions including leading-author-based on-demand play, tag-based on-demand play, and list-based on-demand play, but does not teach or suggest the modification of current and follow-up multimedia in the currently played multimedia list given the specific types of negative feedback in combination with the specific preconditions given in the present independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on M-Th, and every other Friday, 9:30a-7p..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656


/MICHELLE M KOETH/Primary Examiner, Art Unit 2656